DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the vacuum source in claims 7, 8, and 11-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 4,910,880) in view of Cummins (US 5,499,873).
Cole discloses a conveyor comprising: a conveyance structure (21, fig. 1); a belt partially disposed within the conveyance structure (27, fig. 1); a first gas manifold operably connected to the conveyance structure to direct pressurized gas into the conveyance structure (26 through 41 into 21, fig. 2); wherein the first gas manifold is mounted to an exterior portion of the conveyor (downstream of 41, 21, fig. 2); wherein the first gas manifold is disposed within the conveyance structure (36, fig. 2, manifold continues into the conveyance structure); further comprising: a. a second gas manifold operably connected to the conveyance structure at a point longitudinally spaced apart from the first gas manifold along the conveyance structure to direct gas from the conveyance structure (line common to damper 48 versus line common to damper 41, fig. 2); further comprising: a vacuum source operably connected to the second gas manifold (26, fig. 2); and a filter disposed between the second gas manifold and the vacuum source (49, fig. 2 disposed between line common to 48 and 26); a recirculating gas system providing: a vacuum source operably connected to the second gas manifold (fig. 2 illustrates a single fan 26, however, 4:19-20 indicates a plurality of fans to create air movement); and a pressurized gas source operably connected to the first gas manifold (fig. 2 illustrates a single fan 26, however, 4:19-20 indicates a plurality of fans to create air movement); a vacuum port disposed at a head end of the conveyor (4:21-23, foraminous belt provides vacuum openings at the head of the conveyor, examiner notes that a limitation requiring that said port be in common with the manifold would distinguish the claim over Cole).
Cole discloses the claimed invention except for a plurality of mixing baffles longitudinally spaced apart through the conveyor. Cummins teaches a plurality of mixing baffles longitudinally spaced apart through the conveyor (7, 8, fig. 2) in order to tumble and turn individual particles to provide especially efficient treatment processes. Cole would benefit equally from tumble and turn individual particles to provide especially efficient treatment processes. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Cole with a plurality of mixing baffles longitudinally spaced apart through the conveyor as taught by Cummins in order to tumble and turn individual particles to provide especially efficient treatment processes. 
Claims 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 9,096,376) in view of Cummins.
Woods discloses a method comprising the steps of carrying a stream of seed upon a belt through a conveyor (1:18-20), the belt conformed to a curvilinear portion of the conveyor (40, fig. 2). Woods discloses the claimed invention except for inducing turbulent backflow in the stream of seed with a first mixing baffle; further comprising the step of: mounting the first mixing baffle on a first lateral side of the conveyor; forming an eddy in the stream of seed behind the first mixing baffle on the first lateral side of the conveyor; and filling the eddy with a backflow of seed from downstream; further comprising the steps of directing lateral movement from a first lateral side of the conveyor to a second lateral side of the conveyor in an alternating manner through a longitudinal portion of the conveyor. Cummins teaches inducing turbulent backflow in the stream of seed with a first mixing baffle (7, fig. 2); further comprising the step of: mounting the first mixing baffle on a first lateral side of the conveyor (7, 8, fig. 2, left side baffle); forming an eddy in the stream of seed behind the first mixing baffle on the first lateral side of the conveyor (7, 8, fig. 2, left side baffle obstructs flow creating backflow); and filling the eddy with a backflow of seed from downstream (7, 8, fig. 2, downstream backflow fills upstream eddies); further comprising the steps of directing lateral movement from a first lateral side of the conveyor to a second lateral side of the conveyor in an alternating manner through a longitudinal portion of the conveyor (8, fig. 2, baffles alternately push the flow first to the right and then to the left each time centering the flow away from the edges) in order to tumble and turn individual particles to provide especially efficient treatment processes. Woods would benefit equally from tumbling and turning individual particles to provide especially efficient treatment processes. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Woods with inducing turbulent backflow in the stream of seed with a first mixing baffle; further comprising the step of: mounting the first mixing baffle on a first lateral side of the conveyor; forming an eddy in the stream of seed behind the first mixing baffle on the first lateral side of the conveyor; and filling the eddy with a backflow of seed from downstream; further comprising the steps of directing lateral movement from a first lateral side of the conveyor to a second lateral side of the conveyor in an alternating manner through a longitudinal portion of the conveyor as taught by Cummins in order to tumble and turn individual particles to provide especially efficient treatment processes. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cummins as to claim 10 above and further in view of Reineccius (US 2019/0075712).
Wood discloses the claimed invention except for the stream of seed is a quantity of a plant seed partially covered with a wet seed treatment, and further comprising the step of spreading the wet seed treatment around the quantity of the plant seed. Reineccius teaches the stream of seed is a quantity of a plant seed partially covered with a wet seed treatment, and further comprising the step of spreading the wet seed treatment around the quantity of the plant seed ([003], claim 1) in order to deter pests with minimal waste of treating product. Wood would benefit equally from deterring pests with minimal waste of treating product. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Wood with the stream of seed is a quantity of a plant seed partially covered with a wet seed treatment, and further comprising the step of spreading the wet seed treatment around the quantity of the plant seed as taught by Reineccius in order to deter pests with minimal waste of treating product. 
Claim 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cummins.
Wood discloses a conveyor comprising a trough structure extending longitudinally (15, fig. 2); a belt that conforms to the trough structure (40, fig. 2).
Wood discloses the claimed invention except for a first mixing baffle disposed within the conveyor on a first lateral side and extending downwardly toward the belt; and a second mixing baffle longitudinally spaced downstream from the first mixing baffle along the conveyor and disposed on a second lateral side; wherein a lower portion of the first mixing baffle is positioned at a distance between 0.5 cm and 2.5 cm above the belt. Cummins teaches a first mixing baffle disposed within the conveyor on a first lateral side and extending downwardly toward the belt (7, 8, 3, fig. 2); and a second mixing baffle longitudinally spaced downstream from the first mixing baffle along the conveyor and disposed on a second lateral side (7, 8, 3, fig. 2, right and left side); wherein a lower portion of the first mixing baffle is positioned at a distance between 0.5 cm and 2.5 cm above the belt (7, 8, 3, fig. 3) in order to tumble and turn individual particles to provide especially efficient treatment processes. Wood would benefit equally from tumbling and turning individual particles to provide especially efficient treatment processes. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Wood with a first mixing baffle disposed within the conveyor on a first lateral side and extending downwardly toward the belt; and a second mixing baffle longitudinally spaced downstream from the first mixing baffle along the conveyor and disposed on a second lateral side; wherein a lower portion of the first mixing baffle is positioned at a distance between 0.5 cm and 2.5 cm above the belt as taught by Cummins in order to tumble and turn individual particles to provide especially efficient treatment processes. 
Examiner notes that Cummins teaches a short distance between web (3) and baffles (7,8) as illustrated in fig. 3. However Cummins does not specifically recite a lower portion of the first mixing baffle is positioned at a distance between 0.5 cm and 2.5 cm above the belt. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, spacing a static baffle over a moving web is a well-known result-effective variable.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the first mixing baffle is positioned at a distance between 0.5 cm and 2.5 cm above the belt because determining gap between a static baffle and a moving web involves no more than routine skill in the art.

Allowable Subject Matter
Claims 21-24 are allowed.
Claims 2, 3, 11-16, 19, 26-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2 includes allowable subject matter because prior art could not be found to disclose a lid of the conveyor that is removable; and a plurality of manifold outlet ports pass through the lid. Prior art can be found for a removeable lid over a conveying device, such as Franz (DE3702768A1) in claims 10 and 11. However the invention doesn’t include a plurality of manifold outlet ports passing through the lid and no other prior art could be found to teach the feature in combination with a removable lid.
Claims 3 and 11 include allowable subject matter because prior art could not be found to disclose a first manifold outlet port is disposed laterally adjacent to a first mixing baffle. Examiner notes that limited prior art could be found with a plurality of manifold outlets and baffles as required by claims 1 and 2.
Claims 19, 26 and 30 include allowable subject matter because prior art could not be found to disclose providing a passage in the first mixing baffle above a lower portion of the first mixing baffle; a first peripheral portion disposed upstream of a first central portion; a first seed passage disposed in a first central portion of the first mixing baffle with all of the limitations of independent claims 10 and 25. Examiner notes locating a limited number of conveyors using baffles as opposed to mixing screws. Prior art could not be found to teach the baffles as required by claims 19, 26 and 30.
Claims 21 and 24 include allowable subject matter because prior art could not be found to disclose transferring the metered stream of seed having the first treatment to a second applicator; and e. treating the metered stream of seed having the first treatment within the second applicator with a second amount of a second treatment based on the seed flow rate and transferring the metered stream of seed having the first treatment to a second applicator; d. treating the metered stream of seed having the first treatment with a second amount of a second treatment based on the seed flow rate within the second applicator with all of the limitations of independent claims 21 and 24. Examiner notes that the closest prior art for these method claims involve drums or immobile tanks providing a second coating, such as Madigan (US 6,209,259) fig. 4 but not a second treatment by a second applicator.
Claim 31 includes allowable subject matter because prior art could not be found to disclose a width of the first mixing baffle is approximately one half of a diameter of the trough structure with all of the limitations of independent claim 25. As noted in section 32 above, limited prior art could be found disclosing baffles used in belt conveyors and none with the above limitation of dependent claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762